t c summary opinion united_states tax_court kathryn g eckardt petitioner v commissioner of internal revenue respondent docket nos 23830-09s 26727-09s filed date kathryn g eckardt pro_se jeremy l mcpherson for respondent haines judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded down to the nearest dollar other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner failed to file a return and respondent determined a deficiency of dollar_figure and additions to tax under sec_6651 of dollar_figure sec_6651 and sec_6654 of dollar_figure at trial respondent conceded petitioner’s deficiency for is dollar_figure and the accuracy-related_penalty under sec_6662 is dollar_figure the parties likewise conceded and stipulated petitioner’s taxable_income and deductions for therefore the remaining issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business for and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for and additions to tax under sec_6651 and and for background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are 2the notice_of_deficiency for states that this amount will be computed at a later date incorporated herein by this reference at the time she filed her petitions petitioner resided in california notices of deficiency and procedural background petitioner filed a return for and respondent issued a notice_of_deficiency on date disallowing some deductions claimed on schedule c for auto expenses meals and entertainment and other expenses and determining an accuracy-related_penalty under sec_6662 petitioner filed a petition with this court for on date petitioner failed to file a form_1040 u s individual_income_tax_return and respondent prepared a substitute for return sfr pursuant to sec_6020 for in the sfr respondent determined petitioner received in a tax_refund of dollar_figure dividend income of dollar_figure and nonemployee compensation of dollar_figure on date respondent issued the notice_of_deficiency for the taxable_year to petitioner and on date petitioner filed a petition for disputing the additions to tax personal background during the years at issue petitioner was self-employed in the real_estate sales business during petitioner experienced difficulties in her personal life and in her business in date petitioner’s mother had medical problems that necessitated her admittance to a hospital in attempting to make decisions regarding her mother’s medical_care and subsequent living situation petitioner encountered significant family problems with her sisters these problems escalated resulting in the issuance of a restraining order against petitioner in date prohibiting her from visiting her mother petitioner ceased working in the real_estate sales business and attempted to find work as a medical assistant but claims she was hampered by her age and the outstanding restraining order i burdens of proof discussion a petitioner’s claimed deductions for petitioner bears the burden of proving that respondent’s determination is incorrect see rule a 290_us_111 deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction by maintaining the records needed to establish such entitlement see sec_6001 65_tc_87 affd 540_f2d_821 5th cir a taxpayer’s self-serving declaration is generally not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 in the notice_of_deficiency issued for respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure at trial respondent conceded a portion of petitioner’s claimed deductions and agreed that petitioner’s deficiency for is dollar_figure despite bearing the burden_of_proof petitioner neither presented credible_evidence at trial nor provided the court with useful documents necessary to substantiate her remaining claimed deductions for thus petitioner failed to meet her burden_of_proof regarding the claimed deductions for and we accept respondent’s concessions regarding the deficiency b penalties and additions to tax initially the commissioner bears the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id ii sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 higbee v commissioner supra pincite at trial respondent conceded that petitioner’s deficiency for is dollar_figure and claimed she is liable for a penalty under sec_6662 of dollar_figure the amount of the understatement of income_tax was substantial because it exceeded the greater of percent of the tax required to be shown on the return for the taxable_year and dollar_figure consequently respondent has met the burden of production with regard to the penalty for sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion petitioner failed to argue or offer evidence sufficient to show reasonable_cause substantial_authority or other basis for reducing the underpayment thus we find petitioner is liable for the accuracy-related_penalty under sec_6662 for iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent of the net amount due for each month that the return is late not to exceed percent sec_6651 b the parties stipulated that petitioner did not file her federal_income_tax return thus respondent has carried the burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 therefore petitioner bears the burden of proving that her failure_to_file a return was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 iv sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the 3if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 failure is due to reasonable_cause and not due to willful neglect the addition is calculated as percent of the amount shown as tax on the tax_return but not paid with an additional percent for each month or fraction thereof during which the failure to pay continues up to a maximum of percent if the amount_required_to_be_shown_as_tax on the return is less than the amount actually shown on the return the addition_to_tax is calculated by reference to the lesser amount sec_6651 for purposes of computing the sec_6651 addition for any month the amount of tax_shown_on_the_return is reduced by the amount of any part of the tax paid before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return sec_6651 the addition under sec_6651 applies only if an amount of tax is shown on a return 127_tc_200 affd 521_f3d_1289 10th cir respondent submitted copies of an sfr prepared for petitioner that shows petitioner had no withholdings and failed to make any payment against her tax_liability for this sfr meets the requirements of sec_6020 see id pincite although 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 respondent conceded and stipulated that petitioner’s deficiency for is smaller than originally determined on the basis of the sfr petitioner made no payments against her tax_liability that would offset the decreased addition_to_tax resulting from this decreased deficiency thus respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax for unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner supra v exceptions to the sec_6651 and additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure to timely file the taxpayer must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that she exercised ordinary business care and prudence in providing for payment of her tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioner contends that the difficult circumstances she experienced constituted reasonable_cause for her failure to timely file a return and pay tax petitioner testified at length regarding her mother’s medical situation and the impact on her family in and despite petitioner’s unfortunate circumstances she produced no credible_evidence indicating that the circumstances made her unable to prepare her return and pay her tax on the date it was due while sympathetic to petitioner’s situation the court concludes that the circumstances as described do not give rise to a reasonable_cause defense for the particular year at issue petitioner provided no evidence or testimony regarding her inability to pay the tax due or that she would have suffered undue_hardship if she had paid the tax on the due_date for the year at issue although petitioner testified regarding her mother’s health and the conflicts with her sisters in and she earned_income and conducted business during each year as evidenced by her return and stipulations regarding the court has consistently held that if a taxpayer is able to continue her business affairs despite an incapacity then the incapacity does not establish reasonable_cause ruggeri v commissioner tcmemo_2008_300 and cases cited therein hazel v commissioner tcmemo_2008_134 jordan v commissioner tcmemo_2005_266 and cases cited therein similarly the court has also held that a taxpayer’s inability to meet her tax obligations when she can conduct normal business activities does not establish reasonable_cause jordan v commissioner supra wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir tabbi v commissioner tcmemo_1995_463 we conclude and hold that petitioner did not have reasonable_cause for her failure_to_file a return and pay the tax for accordingly petitioner is liable for the sec_6651 addition_to_tax insofar as the computations show that for any month petitioner had net amounts due with respect to moreover petitioner is liable for the addition_to_tax under sec_6651 for insofar as the computations show unpaid amounts of tax required to be shown on petitioner’s return vi sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment5 for the period of the underpayment the addition_to_tax is also calculated with reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner t c pincite each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or percent of the taxpayer’s tax for the year if no return is filed or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite but if the taxpayer did not file a return for the preceding year then clause does not apply sec_6654 a taxpayer has an obligation to pay estimated income_tax for a particular year only if she had a required_annual_payment for that year wheeler v commissioner supra pincite a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 6the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 petitioner was required to file her form_1040 by date but failed to do so respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied by proof at trial that petitioner has a federal_income_tax liability for and petitioner made no estimated payments for the year thus the addition_to_tax applies under sec_6654 unless petitioner establishes that an exception applies generally no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled7 either in the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not willful neglect sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any 7the term disabled includes a significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir see also jones v commissioner tcmemo_2006_176 meyer v commissioner tcmemo_2003_12 taxpayer’s severe health problems and mental condition incapacitated him thus a sec_6654 exception was applicable in addition the disability may constitute reasonable_cause jones v commissioner supra underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of the addition_to_tax would be against equity or good conscience sec_6654 petitioner has not established a disability within the meaning of sec_6654 she also has not established a casualty disaster or other unusual circumstances for which the imposition of the sec_6654 addition_to_tax would be against equity or good conscience consequently respondent’s determination is sustained in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties in docket no 26727-09s decision will be entered for respondent in docket no 23830-09s and decision will be entered under rule in docket no 26727-09s
